DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 03/04/2022.
	Claims 1-4, 6,9,10-16, 18-20 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks and amendments filed on 03/04/2022 with respect to prior art rejection have been considered but are moot. The arguments do not apply to the combination of the references being used in the current rejection (part of claim 8 has been incorporated into claim 1, but not all of claim 8 limitation is included in amended claim 1 and).
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1	Claims 1, 6,9, 10, 18, are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Goldenberg et al.  (US Pub. No.: US 2018/0343391 A1).
	Regarding claim 1, Goldenberg et al. discloses  an imaging module ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism  404 , and upright camera module 400’’  ) ;
a moving element (para 40; lens module 402), movably received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
a plurality of lenses (para 40; lens module 402) , arranged on the moving element and movable along with the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light from an outside of the housing,such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ; a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X); and
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.) .
      Regarding claim 6, Goldenberg et al. discloses the imaging module according to claim 1, wherein the moving element is disposed between the light-converting element and the image sensor and spaced apart from the light-converting element and the image sensor along an optical axis of the plurality of lenses (Fig. 4; wherein lens module 402 is disposed between image sensor 406 and prism 404 and they are located along optical axis 402’).
     Regarding claim 9, O Goldenberg et al. discloses the imaging module according to claim 6, wherein the light-converting element comprises a prism 
       Regarding claim 10, Goldenberg et al. discloses a camera assembly ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
           a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , defining a light inlet;
a moving element (para 40; lens module 402), received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
a plurality of lenses (para 40; lens module 402) , contacting with an fixed on the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.) .
        a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light entering the imaging module from the light inlet,  such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ;    and a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X).
           Regarding claim 18, Goldenberg et al.  discloses an electronic device ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module ) , comprising:
           a casing (Figs. 1,3, 4;  smart phone casing; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , and a camera assembly ( Figs. 1,3, 4; Para 30, 40; smartphone having a camera; folded camera module)  disposed on the casing, wherein the camera assembly comprises:

    an imaging module, comprising:
           a housing (Figs. 3, 4; Para 36-40; wherein Fig. 4 shows that lens module 402 is received in a housing that also received prism 404 , and upright camera module 400’’  ) , defining a light inlet;
                 a moving element (para 40; lens module 402), received in the housing ( Para 40; the OIS is performed by one movement of the lens module ) ;
       a plurality of lenses (para 40; lens module 402) , contacting with an fixed on the moving element ( Fig. 4; Para 40; the OIS is performed by one movement of the lens module) ;
         an image sensor (Para 40; image sensor 406) , disposed at a side of the plurality of lenses;
a drive mechanism (Para 35; The OPFE tilt-caused shift is compensated by an appropriate opposite shift movement of the lens module while the OPFE tilt-caused Roll is for OIS; The movements of the lens module may be performed using actuators described in detail in Applicant's international patent application PCT/IB2016/052143 filed Apr. 14, 2016. ) , connecting to the housing and the moving element (Figs. 3,4) , wherein the drive mechanism is configured to drive the moving element to move along an optical axis of the plurality of lenses such that the plurality of lenses perform focusing and imaging on the image sensor ( Fig. 4; Par 40; camera module 400′ is also designed to perform autofocus (AF), for example as described in PCT/IB2016/052143.);
        a light-converting element ( Para 36, 40;  Figs. 3, 4; prism assembly 300 includes a prism 302 mounted on a prism carrier ) , disposed in the housing and configured to redirect an incident light entering the imaging module from the light inlet,  such that the incident light passes through the plurality of lenses and is further 
transmitted to the image sensor  ( Para 5;  In the folded camera module structure, an optical path folding element (referred to hereinafter as “OPFE”) e.g. a prism or a mirror, is added to tilt the light propagation direction from a direction perpendicular to the phone back surface to a direction parallel to the phone back surface  ) ;   
 and a mounting base (Para 36; prism carrier 302’ ) , received in the housing, fixed to the light-converting element ( Para 36; Prism assembly 300 includes a prism 302 mounted on a prism carrier 302′ and a prism actuation sub-assembly 303 with two actuators 304 and 306), and being rotatable relative to the housing to adjust the light-converting element to redirect the incident light ( Para 36; More specifically regarding the prism rotation, actuator 304 rotates prism 302 around Y (axis 310) and actuator 306 rotates the prism around X (axis 308). The rotation movement of the prism around X causes an effect on the image identical to the tilt of the camera module around Z plus tilt of the camera module around X).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al.  (US Pub. No.: US 2018/0343391 A1), in view of Honda et al. (US Pub. No.: US 2011/0128639 A1).

Regarding claim 3, Goldenberg et al.   does not disclose the imaging module according to claim 1, wherein the plurality of lenses are adhered to the moving element by an adhesive or by a thread.
Honda et al. discloses the plurality of lenses are adhered to the lens holder by an adhesive 
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize adhesive as disclosed in Honda et al. to adhere lens to the movable portion as disclosed in Goldenberg et al.  in order to fix the lens to the movable portion so when the movable portion moves the lens are not shifting to improve system stability.

           Claim 2, 11, 12, 13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al.  (US Pub. No.: US 2018/0343391 A1), in view of Ba-TIS et al. (US Pub. No.: US 2018/0213154 A1).
	Regarding claim 2, Goldenberg et al. discloses the plurality of lenses are fixed in the moving element at intervals along an axial direction of the moving element ( Fig. 4; Para 35-40; wherein the figure shows the lens module can perform auto focus by moving along z-axis) ; or
       
    However, Goldenberg et al. does not disclose the imaging module according to claim 1, wherein the moving element has a substantially cylindrical configuration.
	Ba-Tis et al. discloses the imaging module according to claim 1, wherein the moving element has a substantially cylindrical configuration, and the plurality of lenses are fixed in the moving element at intervals along an axial direction of the moving element (Fig. 1C;   Para 43048; the lenses 135 136 137 138 are mounted according to the underlying design and they are co-centric with respect to the barrel. The elongated lens barrel has cylindrical shape as shown in the figure; wherein lens barrel can be movable )  or
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a cylindrical shaped moving lens barrel as disclosed in Ba-Tis et al. for the lens disclosed in Goldenberg et al. in order to slide lens and rotate lens more easily with flexibility to improve focus performance.
	Regarding claim 11, Goldenberg et al. discloses the camera assembly according to claim 10, wherein the housing defines a groove on a side with the light inlet in a width direction of the imaging module (Figs. 3, 4; wherein the bottom and side of carrier have a groove for prism 302 to go in) , and the camera assembly further comprises a decoration member (Claim 5; prism covered with a metallic reflecting surface) ; the decoration member is disposed over the light inlet (Figs. 3,4 ) , and partially inserted into the groove. However, Osborne does not disclose the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole.
Ba-Tis discloses disclose the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole (Figs. 2A, 2B; Para 50-51; circular through hole 201 so that it allows the motion of the lens barrel during autofocusing and blocks light from penetrating to the image sensor other than light going through the lenses).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a through hole as disclosed in Ba-Tis to make sure the image sensor as disclosed in Goldenberg et al.  to obtain enough light so exposure can be performed properly to obtain images.
	Regarding claim 12, Goldenberg et al does not disclose the camera assembly according to claim 11, wherein the housing comprises a top wall and a side wall extending from a side of the top wall, the light inlet is defined on the top wall, the groove is defined at a junction between the top wall and the side wall, and the decoration member is abutted on the top wall.
            Ba-Tis discloses the housing comprises a top wall and a side wall extending from a side of the top wall, the light inlet is defined on the top wall, the groove is defined at a junction between the top wall and the side wall, and the decoration member is abutted on the top wall (Fig 2A,2B; Fig. 3A; Para 50; housing 200 wherein it has a top wall that has circular through hole 201 and sidewalls, the through hole is between the top wall and sidewall; wherein the imager 301 is inserted in base 303 ; wherein when the imager and lens barrel combine together , the grooves on the base 303 is between the top and side wall of housing as shown in FIg.3A ). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a housing including top wall and side walls as disclosed in Ba-Tis to produce the lens and image sensor as disclosed in Goldenberg et al.
         Regarding claim 13, Goldenberg et al discloses the groove has a substantially elongated configuration and extends along a length direction of the imaging module (Fig. 3b; grooves along prism which extends along a length direction of the  image sensor 406 when image sensor and prism integrated) 
             Regarding claim 16, Goldenberg et al.  discloses wherein the camera assembly further comprises a bracket, the imaging module is disposed in the bracket and fixedly connected to the bracket (Fig. 4; wherein image sensor 406 is inserted ); the decoration member is disposed above the bracket, and the decoration member is abutted on the bracket ( Claim 5; prism covered with a metallic reflecting surface) ; 
	Regarding claim 19, Goldenberg et al. discloses the camera assembly according to claim 18, wherein the housing defines a groove on a side with the light inlet in a width direction of the imaging module (Figs. 3, 4; wherein the bottom and side of carrier have a groove for prism 302 to go in) , and the camera assembly further comprises a decoration member (Claim 5; prism covered with a metallic reflecting surface) ; the decoration member is disposed over the light inlet (Figs. 3,4 ) , and partially inserted into the groove. 
However, Osborne does not disclose the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole.
Ba-Tis discloses disclose the decoration member defines a through hole; the light inlet is exposed to an outside of the imaging module through the through hole; and the imaging module collects external images through the through hole (Figs. 2A, 2B; Para 50-51; circular through hole 201 so that it allows the motion of the lens barrel during autofocusing and blocks light from penetrating to the image sensor other than light going through the lenses).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a through hole as disclosed in Ba-Tis to make sure the image sensor as disclosed in Goldenberg et al.  to obtain enough light so exposure can be performed properly to obtain images. 

           Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al.  (US Pub. No.: US 2018/0343391 A1), in view of Osborne  (US Pub. No.: US 2015/0288865 A1).

	Regarding claim 4, Goldenberg et al. does not disclose wherein the drive mechanism is an electromagnetic drive mechanism, a piezoelectric drive mechanism, or a memory alloy drive mechanism.

Osborne discloses the imaging module according to claim 1, wherein the drive mechanism is 
       It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize piezoelectric motor as disclosed in Osborne to move the lens module in Goldenberg et al. in order to convert mechanical energy to electrical energy and convert electrical signals into motion for actuating and move the lens module effectively.

Allowable Subject Matter
Claims 14, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Regarding claim 14, none of the prior art discloses “a number of the side walls is two, and the top wall comprises two side edges opposite to each other; each side wall extends from one of the side edges correspondingly; and a junction between each side wall and the top wall defines the groove” in combination of other limitation in the claim. 
Regarding claim 15, none of the prior art discloses “wherein the decoration member comprises a decoration ring and a protruding edge extending from a bottom of the decoration ring in a direction away from the decoration ring, and a part of the bottom of the decoration ring is received in the groove and abutted on the top wall” in combination of other limitation in the claim. 
Regarding claim 20, none of the prior art discloses “wherein the decoration member comprises a decoration ring and a protruding edge extending from a bottom of the decoration ring in a direction away from the decoration ring; a part of the bottom of the decoration ring is received in the groove and abutted on the top wall; and the protruding edge is abutted on the casing” in combination of other limitation in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696